NUMBER 13-08-00646-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE SAN JUANITA SANDOVAL MORENO



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Benavides

Memorandum Opinion Per Curiam (1)


 Relator, San Juanita Sandoval Moreno, filed a petition for writ of mandamus in the
above cause on November 14, 2008. The real party in interest, Ismael Moran, filed a
response to the petition on November 19, 2008.
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown herself entitled to the
relief sought.  
Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 


								PER CURIAM


Memorandum Opinion delivered and
filed this 1st day of December, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).